              Case 1:19-cv-01311-SAB Document 28 Filed 01/25/21 Page 1 of 1


 1
 2
 3
 4
 5
 6                          UNITED STATES DISTRICT COURT
 7                     FOR THE EASTERN DISTRICT OF CALIFORNIA
 8 AURORA LOPEZ,                                       Case No. 1:19-cv-01311-SAB
 9
                   Plaintiff,                          ORDER RE STIPULATION FOR THE AWARD
10                                                     AND PAYMENT OF ATTORNEY FEES AND
                           v.                          EXPENSES PURSUANT TO THE EQUAL
11                                                     ACCESS TO JUSTICE ACT
     COMMISSIONER OF SOCIAL
12 SECURITY,                                           (ECF No. 27)
13
                   Defendant.
14
15          On November 13, 2020, an order issued granting Plaintiff’s Social Security appeal and

16 judgment was entered in favor of Plaintiff Aurora Lopez. (ECF Nos. 25, 26.) On January 25, 2021, a
17 stipulation was filed to award attorney fees under the Equal Access to Justice Act (“EAJA”), 28
18 U.S.C. § 2412(d).
19          Pursuant to the stipulation of the parties, Plaintiff is awarded attorney fees and expenses in the
20 amount of eight thousand dollars and 00/100, ($8,000.00), under the EAJA, subject to the terms of the
21 Stipulation.
22
23 IT IS SO ORDERED.
24 Dated:      January 25, 2021
25                                                     UNITED STATES MAGISTRATE JUDGE

26
27
28
